Citation Nr: 1139629	
Decision Date: 10/26/11    Archive Date: 11/07/11

DOCKET NO.  08-07 595	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUES

1.  Entitlement to service connection for a right ankle disability.

2.  Entitlement to service connection for a disability of the cervical spine.

3.  Entitlement to service connection for a skin disorder, to include seborrhoeic dermatitis and eczema.

4.  Entitlement to an initial rating in excess of 10 percent prior to November 14, 2008, and in excess of 30 percent as of November 14, 2008 for a heart disorder, to include hypertensive heart disease and coronary artery disease, status post myocardial infarction, and status post stent of right coronary artery and left circumflex artery (hereinafter a heart disorder). 

5.  Entitlement to an initial rating in excess of 20 percent for intervertebral disc syndrome of the lumbar spine (hereinafter a low back disability).

6.  Entitlement to an initial rating in excess of 10 percent for degenerative arthritis of the left acromioclavicular joint (hereinafter a left shoulder disability).

7.  Entitlement to an initial rating in excess of 10 percent for numbness and tingling of both sides of the face, status post right lateral lobe total parotidectomy and left superficial parotidectomy (hereinafter numbness and tingling of the face).

8.  Entitlement to an initial compensable rating for scars of the neck, status post right lateral lobe total parotidectomy and left superficial parotidectomy (hereinafter scars of the neck).

9.  Entitlement to an initial rating in excess of 10 percent for right leg radiculopathy associated with low back disability. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J.M. Rutkin, Associate Counsel


INTRODUCTION

The Veteran served on active duty from April 1974 to April 1978, and from July 1981 to July 1997. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma, which denied service connection for a right ankle disability, a cervical spine disability, and a skin disorder, and granted service connection for the remainder of the disabilities at issue in this opinion, the initial evaluations of which the Veteran has appealed. 

The Board notes that the evaluation of the Veteran's heart disorder was increased from 10 percent to 30 percent, effective November 14, 2008, by rating decision dated in December 2009.  As this increase does not represent a grant of the maximum benefits allowable, the evaluation of the Veteran's heart disorder remains on appeal.  See AB v. Brown, 6 Vet. App. 35, 38 (1993).

The Veteran did not appear for an April 2010 Travel Board hearing that was scheduled at his request.  The Veteran had been notified of the hearing in a February 2010 letter.  As the Veteran has not provided a reason for his failure to appear or requested that his hearing be rescheduled, the Board will proceed with appellate review.  See 38 C.F.R. § 20.704(d) (2011) (failure to appear for a scheduled hearing will be processed as though the request for a hearing had been withdrawn).

In a September 2009 statement, the Veteran argued, through his representative, that his service-connected disabilities render him unemployable and thus entitled to a total disability rating based on individual unemployability (TDIU).  In this regard, in Rice v. Shinseki, 22 Vet. App. 447, 453 (2009), the Court held that a request for TDIU is not a separate claim for benefits, but rather involves an attempt to obtain an appropriate rating for a disability or disabilities, either as part of the initial adjudication of a claim or as part of a claim for increased compensation.  If the claimant or the record reasonably raises the question of whether the Veteran is unemployable due to the disability for which an increased rating is sought, then part and parcel of that claim for an increased rating is the issue of whether a total rating based on individual unemployability as a result of that disability is warranted.  Id. at 455.  However, in this case, entitlement to TDIU was denied in a December 2009 rating decision which the Veteran did not appeal.  The Veteran has not continued to argue that he is entitled to a TDIU.  Accordingly, the issue of entitlement to TDIU is not before the Board.  

The claim of entitlement to service connection for a disability of the cervical spine is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The evidence of record does not show that the Veteran currently has a disability of the right ankle.

2.  The Veteran's skin disorder did not manifest in active military service, and has not otherwise been shown to be caused or aggravated by an in-service disease, injury, or event.

3.  Since filing his claim, the Veteran's heart disorder requires continuous medication and has been manifested by cardiac dilatation, workload greater than 10 METs, fatigue, and angina caused by physical activity, with no evidence of acute or chronic congestive heart failure or left ventricular dysfunction. 

4.  The Veteran's low back disability has been manifested, in pertinent part, by pain radiating to the right leg and forward flexion limited to 50 degrees. 

5.  The Veteran's left shoulder disability has been manifested by pain, weakness, and lack of endurance, with flexion of the arm limited to 140 degrees and abduction of the arm limited to 120 degrees. 

6.  Since filing his claim, the Veteran has bilateral numbness and tingling of the face which have not resulted in any functional limitations and is productive of no more than mild to moderate impairment. 

7.  The Veteran has a scar on the right side of the neck which measures 3.5 centimeters by .3 centimeters and is not characterized by tenderness, disfigurement, ulceration, adherence, instability, tissue loss, inflammation, edema, keloid formation, hypopigmentation, hyperpigmentation, or abnormal texture.

8.  The Veteran's right leg radiculopathy is manifested by motor weakness, loss of sensation, and radiating pain, and is productive of no more than mild impairment.  

CONCLUSIONS OF LAW

1.  A right ankle disability was not incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2011).

2.  A skin disorder was not incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2011).

3.  The criteria for an initial rating of 30 percent, but no higher, prior to November 14, 2008, for the Veteran's heart disorder have been met; the criteria for a rating in excess of 30 percent as of November 14, 2008 have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 4.3, and 4.104, Diagnostic Code (DC) 7006 (2011). 

4.  The criteria for an initial rating in excess of 20 percent for the Veteran's low back disability have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 4.3, and 4.71a, Diagnostic Code (DC) 5243 (2011).

5.  The criteria for an initial rating in excess of 10 percent for the Veteran's left shoulder disability have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 4.3, and 4.71a, Diagnostic Codes (DC's) 5003, 5010, 5201 (2011).

6.  A separate 10 percent rating is warranted for numbness and tingling of the face to compensate for bilateral involvement.  38 U.S.C.A. §§ 1155, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 4.3, and 4.124a, Diagnostic Code (DC) 8207 (2011).

7.  The criteria for initial ratings in excess of 10 percent for bilateral numbness and tingling of the face have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 4.3, and 4.124a, Diagnostic Code (DC) 8207 (2011).

8.  The criteria for an initial compensable rating for scars of the neck have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 4.3, and 4.118, Diagnostic Code (DC) 7805 (as in effect in 2006).

9.  The criteria for an initial rating in excess of 10 percent for right leg radiculopathy have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 4.3, and 4.124a, DC 4.124a (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board has thoroughly reviewed all the evidence in the Veteran's claims file, and has an obligation to provide an adequate statement of reasons or bases supporting its decision.  See 38 U.S.C.A. § 7104 (West 2002); Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  While the Board must review the entire record, it need not discuss each piece of evidence.  See id.  The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claim.  The Veteran must not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000).  The law requires only that the Board address its reasons for rejecting evidence favorable to the Veteran.  Id.  

The Board must assess the credibility and weight of all evidence, including the medical evidence, to determine its probative value, accounting for evidence which it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the Veteran.  Caluza v. Brown, 7 Vet. App. 498, 506 (1995).  Equal weight is not accorded to each piece of evidence contained in the record; every item of evidence does not have the same probative value.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  Id.


I. Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA provides that VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2011).  

Under the VCAA, when VA receives a complete or substantially complete application for benefits, it is required to notify the claimant and his representative, if any, of any information and medical or lay evidence that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  The United States Court of Appeals for Veterans Claims (Court) held that VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  Quartuccio v. Principi, 16 Vet. App. 183 (2002).  This notice should generally be provided prior to an initial decision on a claim by the agency of original jurisdiction (AOJ).  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004) (Pelegrini II).  

In Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 484 (2006), the Court observed that a claim of entitlement to service connection consists of five elements: (1) veteran status; (2) existence of a disability; (3) a connection between the veteran's service and the disability; (4) degree of disability; and (5) effective date.  See 38 U.S.C. § 5103(a).  Compliance with the first Quartuccio element requires notice of these five elements in both claims for service connection and appeals of the initial rating assigned a service-connected disability.  See id. at 486. 

Here, prior to the initial rating decision in this matter, a December 2006 letter informed the Veteran of all five elements of service connection, gave examples of the types of evidence the Veteran could submit in support of his claim, and provided notice of the Veteran's and VA's respective responsibilities for obtaining such evidence.  Therefore, the Board concludes that the duty to notify has been satisfied.  See id.  Moreover, with regard to the Veteran's appeals of the initial ratings assigned his service-connected disabilities, the adequacy of any notice given under the VCAA is moot.  See Goodwin v. Peake, 22 Vet. App. 128, 136 (2008) (holding that in cases where service connection has been granted and an initial disability rating and effective date have been assigned, the typical service- connection claim has been proven and thus section 5103(a) notice is no longer required because the purpose that the notice is intended to serve has been fulfilled). 

The VCAA further provides that VA has a duty to assist the veteran in the development of the claim.  See 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).  This duty includes assisting him in obtaining service treatment records and other pertinent treatment records, as well as providing an examination or obtaining a medical opinion when such is necessary to make a decision on the claim.  See id.

The Board concludes that the duty to assist has been satisfied.  The Veteran's service treatment records and VA medical records have been obtained and associated with the claims file.  Private medical records submitted by the Veteran are also in the file.  The Veteran has not identified any other outstanding records that he wanted VA to obtain or that he felt were relevant to the present claims.  The Board concludes that the duty to assist has been satisfied with respect to obtaining relevant evidence on the Veteran's behalf.  See 38 C.F.R. § 3.159(c).  

The duty to assist also includes providing a medical examination or obtaining a medical opinion when such is necessary to make a decision on the claim, as defined by law.  See 38 U.S.C.A. § 5103A; 38 C.F.R. §§ 3.159(c)(4), 3.326(a), 3.327 (2011); McLendon v. Nicholson, 20 Vet. App. 79 (2006); Green v. Derwinski, 1 Vet. App. 121 (1991).  In addition, with regard to the evaluation of service-connected disabilities, where the evidence of record does not reflect the current state of the veteran's disability, a new VA examination must be conducted.   See 38 C.F.R. § 3.327(a); Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  

Here, with regard to the initial rating claims, an appropriate VA examination, conducted under contract by QTC Medical Services, was provided in May 2007.  A May 2007 addendum clarifying the examiner's findings, and a June 2007 addendum reflecting the results and interpretation of an exercise stress test, are also in the file.  The Board finds that the May 2007 examination, together with the addendums, are adequate for rating purposes, as the examiner considered the Veteran's medical history as reported by the Veteran, provided thorough examinations which are responsive to the rating criteria and applicable VA regulations, and, by the same token, described the Veteran's disabilities in sufficient detail to enable the Board to make fully informed decisions on these claims..  See Stefl v. Nicholson, 21 Vet. App. 120, 123 (2007) (citing Ardison v. Brown, 6 Vet. App. 405, 407 (1994) (quoting Green, 1 Vet. App. at 124).  

Although the examiner did not indicate that the claims file had been reviewed, the Board finds that lack of review of the claims file did not prejudice the Veteran's claims.  In this regard, apart from the Veteran's heart disorder, the only evidence of record at the time pertaining to the disabilities being evaluated were the Veteran's service treatment records, which date up to 1997 or about ten years prior to the May 2007 VA examination.  Thus, given the fact that these medical records were about ten years old at the time of the examination, it seems unlikely that they would have affected the examiner's evaluation of the current level of severity of these disabilities during the pendency of these claims.  The Board also noted that in Mariano v. Principi, 17 Vet. App. 305, 311-312 (2003), the Court held that range of motion measurements are not conclusions drawn by a VA examiner that would be affected by review of the claims file.  As a result, the Court concluded that the failure to review the Veteran's claims file did not undermine the objective (range of motion) findings recorded by the VA examiner.  See id.  Similarly, in this case, most of the examiner's findings were based on objective clinical testing, including range of motion measurements, diagnostic imaging, measurements of the Veteran's scars, and the results of the exercise stress.  It is by no means evident that a review of the claims file would have affected the examiner's findings in this regard.  See id.  With regard to the Veteran's service-connected heart disorder, private treatment records dated in February 2006 reflect that the Veteran complained of chest pain and that various tests and studies pertaining to the Veteran's heart, including an exercise stress test, CT scan, and EKG, were negative or normal.  Thus, it seems unlikely that these records would have affected the examiner's assessment of the Veteran's heart disorder, at least in the important sense that the clinical testing performed at this time did not show a more severe degree of disability than that recorded in the May 2007 QTC examination.  Thus, the Veteran's claim was not prejudiced by the examiner's failure to review these records. 

Finally, although the Board finds the May 2007 VA examination report and addendums adequate for rating purposes, for the reasons discussed above, the Board also notes that the adequacy of this examination is moot due to the Veteran's failure to appear without cause for a more recent examination scheduled to evaluate the same disabilities which were addressed in the May 2007 QTC examination.  Specifically, the Veteran had been scheduled for a QTC examination in September 2009, but had to cancel due to his being out of town.  An examination of all of the service-connected disabilities at issue was accordingly rescheduled for November 10, 2009.  The Veteran was notified of the examination in an October 2009 letter.  The Veteran did not appear for this examination and has not provided a reason.  Under 38 C.F.R. § 3.655 (2011), when a claimant fails to report without good cause for an examination scheduled in conjunction with an original compensation claim, the claim shall be rated based on the evidence of record.  Accordingly, the adequacy of the May 2007 examination is moot and further examination is not warranted.  See id.

Apart from the Veteran's heart disorder, the Veteran has not stated and there is no other evidence indicating that there has been a material change in the severity of the disabilities being evaluated in this decision since he was last examined in May 2007.  See 38 C.F.R. § 3.327(a).  The duty to assist does not require that a claim be remanded solely because of the passage of time since an otherwise adequate VA examination was conducted.  See VAOPGCPREC 11-95 (April 7, 1995).  With regard to the heart disorder, a VA examination had been schedule for November 10, 2009, as discussed above, and the Veteran' failed to appear without cause.  Accordingly, a new examination will not be provided.  See id.

With regard to the Veteran's claims for service connection for a right ankle disability and a skin disorder, the Board finds that VA examinations or opinions are not warranted.  Under McLendon, 20 Vet. App. at 83, an examination is required when (1) there is evidence of a current disability, (2) evidence establishing an "in-service event, injury or disease," or a disease manifested in accordance with presumptive service connection regulations occurred which would support incurrence or aggravation, (3) an indication that the current disability may be related to the in-service disease, injury, or event, and (4) insufficient evidence to decide the case.  Here, there is no evidence that the Veteran has a current right ankle disability, as will be discussed below.  Thus, the first McLendon element is not met with regard to the Veteran's right ankle disability.  Moreover, there is no indication that the Veteran's skin disorder may be related to an in-service event, injury, or disease.  See id.  In this regard, as will be discussed in more detail below, a skin disorder such as dermatitis or eczema (the current diagnoses of his skin disorder) did not manifested in active service, and there is no evidence indicating that the Veteran's current dermatitis or eczema may be related to an in-service disease, injury, or event.  Accordingly, the second and third McLendon elements are not met.  Therefore, a VA examination is not warranted under the VCAA with regard to the service connection claims for a right ankle disability and a skin disorder.  See id.  

As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of this case, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 19 Vet. App. 103, 115 (2005), rev'd on other grounds, Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

II. Service Connection

Service connection may be established for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. § 1110.  For the showing of chronic disease in service there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  38 C.F.R. § 3.303(b).  If chronicity in service is not established, a showing of continuity of symptoms after discharge is required to support the claim.  Id.  Service connection may be granted for any disease diagnosed after discharge, when all of the evidence establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

In order to establish service connection for the claimed disorder, there must be competent evidence of (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the current disability and the disease or injury incurred or aggravated during service.  See Shedden v. Principi, 381 F.3d 1163, 1166-67 (Fed. Cir. 2004).  

A. Right Ankle

The Veteran contends that he is entitled to service connection for a disability of the right ankle.  For the following reasons, the Board finds that service connection is not warranted. 

With regard to the first Shedden element, namely evidence of a current disability, the Veteran's post-service VA treatment records and private treatment records are void of any mention of right ankle problems.  Moreover, the Veteran has not argued that he currently has a disability of the right ankle.  While the Veteran is competent to report pain and discomfort, pain alone, without a diagnosed or identifiable underlying malady or condition, does not in and of itself constitute a disability for which service connection may be granted.  See Sanchez-Benitez v. West, 13 Vet. App. 282, 285 (1999), appeal dismissed in part, and vacated and remanded in part sub nom. Sanchez-Benitez v. Principi, 259 F.3d 1356 (Fed. Cir. 2001).  A chronic disability must be diagnosed to accompany his complaints.  In this case, the Veteran has not even stated that he has experienced pain or other right ankle problems during the pendency of this claim.  Thus, a current disability of the right ankle is not established. 

The Board also notes that although the service treatment records reflect that the Veteran sprained his right ankle in May 1977 and again in October 1991, a chronic disability during service has not been shown.  In this regard, with respect to the Veteran's first period of active service, a May 1977 x-ray of the right ankle was negative, and there are no service treatment records dated after May 1977 reflecting diagnoses, treatment, or complaints pertaining to the right ankle.  Moreover, the April 1978 separation examination reflects that the Veteran's lower extremities and feet were found to be normal on clinical evaluation, and the Veteran did not report any problems with his ankle in the report of medical history.  With regard to the Veteran's second period of active service, an April 1991 examination is negative for any problems of the right ankle.  In October 1991, the Veteran sprained his right ankle again.  However, an October 1991 x-ray study of the right ankle was normal, and the service treatment records thereafter make no mention of the right ankle.  The Veteran's May 1997 retirement examination, including the Veteran's own report of medical history, is also negative for any right ankle problems.  The Board further notes that a period of almost fifteen years separates the two right ankle sprains, which weighs against a finding that the Veteran's right ankle had been weakened or rendered predisposed to further injuries by the initial right ankle sprain in May 1977.  Thus, based on this evidence, the Board finds that the Veteran's two right ankle sprains during service had resolved and did not lead to a chronic disability of the right ankle.  

Accordingly, the evidence of record does not establish the presence of a current right ankle disability.  The existence of a current disability is the cornerstone of a claim for VA disability compensation.  38 U.S.C.A. § 1110, 1131; see Degmetich v. Brown, 104 F. 3d 1328, 1332 (1997) (holding that interpretation of sections 1110 and 1131 of the statute as requiring the existence of a present disability for VA compensation purposes cannot be considered arbitrary).  In the absence of competent evidence of a current disability, service connection cannot be granted.  See Shedden, 381 F.3d at 1166-67.

As such, the Board finds that the preponderance of the evidence is against the Veteran's claim.  Consequently, the benefit-of-the-doubt rule does not apply, and service connection for a right ankle disability must be denied.  See 38 C.F.R. § 3.102; Gilbert, 1 Vet. App. at 55. 

B. Skin Disorder

The Veteran claims entitlement to service connection for a skin disorder.  For the following reasons, the Board finds that service connection is not warranted. 

With regard to the first Shedden element, evidence of a current disability, the Veteran's VA treatment records show that the Veteran is currently diagnosed with seborrhoeic dermatitis and possibly eczema.  In this regard, an October 2007 VA treatment record reflects that the Veteran reported having itchy lesions mainly on his face but also on the upper trunk for the past ten years.  The Veteran stated that he had been told in the past that it was seborrhoeic dermatitis or eczema.  On examination, the Veteran was found to have two different types of skin lesions: seborrhoeic, dermatitis-like lesions and non-scaly dermal appearing papules of a different type.  A September 2009 VA treatment record reflects that the Veteran complained of a facial rash which had been present for several weeks.  The treating physician found that it looked like sebaceous dermatitis.  Accordingly, the Board finds that the Veteran has a current skin disorder diagnosed as seborrhoeic dermatitis and possibly eczema. 

Under the second Shedden element, there must be evidence of in-service incurrence or aggravation of a disease or injury.  While the Veteran is currently shown to have a skin disorder, which has been diagnosed as seborrhoeic dermatitis or eczema, the Veteran's service treatment record are negative for these or other disorders of the skin apart from adenoma of the parotid glands, which was diagnosed in January 1989 and removed in 1990.  The Veteran has not argued and there is no indication that his dermatitis or eczema may be related to the adenoma.  Moreover, the Veteran's April 1978 separation examination, April 1991 service examination, and May 1997 retirement examination all reflect that the Veteran's skin was found to be normal on clinical evaluation.  The Veteran did not report any problems with his skin in the reports of medical history associated with these examinations.  Accordingly, as a disorder of the skin, including dermatitis or eczema, has not been shown in service, the second Shedden has not been met. 

Under the third Shedden element, there must be competent evidence of a relationship between the Veteran's dermatitis or eczema and his period of service.  While the Board finds that the Veteran's current skin disorder did not manifest in service, as discussed above, service connection may still be established if all of the evidence of record, including evidence of a continuity of symptomatology, shows that this disability was incurred in or aggravated by active service.  See 38 C.F.R. § 3.303(b)(d).  

Here, the earliest evidence of a skin disorder is a February 2006 private treatment record reflecting that the Veteran's medical problems included a chronic rash.  The October 2007 VA treatment record reflects that the Veteran reported a ten-year history of his current skin disorder.  The Veteran's period of service is not mentioned in this record.  The Board also notes that the Veteran retired from active service in May 1997, which is over ten years prior to the October 2007 VA treatment record.  Even assuming that the Veteran's dermatitis or eczema had manifested shortly after he separated from active service, given his reported history in the October 2007 VA treatment record, there is no evidence of an in-service disease, injury, or event which may have caused or aggravated this skin disorder, as discussed in the preceding paragraph.  Thus, a relationship between the Veteran's dermatitis or eczema and his periods of active service has not been shown.  Therefore, the third Shedden element is not met.

The Board acknowledges the Veteran's contention that his current skin disorder was incurred in or aggravated by active service.  However, he has not advanced any specific arguments or provided an explanation as to why he believes his skin disorder is related to active service.  The Board has considered the Veteran's November 2006 application for compensation benefits, in which he indicated that his skin disorder was treated during active service.  However, as discussed above, the service treatment records are negative for any mention of a skin disorder apart from adenoma, which had been removed, and the Veteran did not indicate that he had a history of dermatitis, eczema, or any other skin disorder in his reports of medical history, including at his May 1997 separation examination.  Therefore, the Board does not find it credible that the Veteran's current skin disorder manifested during active service.  See Caluza v. Brown, 7 Vet. App. at 511 (holding that when determining whether lay evidence is satisfactory, the Board may properly consider, among other things, its consistency with other evidence submitted on behalf of the Veteran).  Moreover, as a lay person, the Veteran does not have the appropriate medical background or expertise to render a competent opinion as to whether his current skin disorder, which the Board finds did not manifest until after discharge, is related to active service.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F. 3d 1372, 1376-77 (Fed. Cir. 2007); Barr v. Nicholson, 21 Vet. App. 303, 309 (2007); Washington v. Nicholson, 19 Vet. App. 362, 368 (2005); Layno v. Brown, 6 Vet. App. 465, 469- 71 (1994).  Thus, the Veteran's mere assertion that his skin disorder is related to active service cannot be accorded any weight.  See id.

Accordingly, the Board finds that the preponderance of the evidence is against the Veteran's claim.  Consequently, the benefit-of-the-doubt rule does not apply, and service connection for a current disorder of the skin, diagnosed as seborrhoeic dermatitis or eczema, must be denied.  See 38 C.F.R. § 3.102; Gilbert, 1 Vet. App. at 55. 

III. Increased Ratings

Disability evaluations are determined by evaluating the extent to which a Veteran's service-connected disability adversely affects his or her ability to function under the ordinary conditions of daily life, including employment, by comparing his or her symptomatology with the criteria set forth in the Schedule for Rating Disabilities.  The percentage ratings represent as far as can practicably be determined the average impairment in earning capacity resulting from such diseases and injuries and the residual conditions in civilian occupations.  Generally, the degree of disabilities specified are considered adequate to compensate for considerable loss of working time from exacerbation or illness proportionate to the severity of the several grades of disability.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.1 (2011).  Separate diagnostic codes identify the various disabilities and the criteria for specific ratings.  If two disability evaluations are potentially applicable, the higher evaluation will be assigned to the disability picture that more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2010).  Any reasonable doubt regarding the degree of disability will be resolved in favor of the veteran.  38 C.F.R. § 4.3 (2011).  However, the evaluation of the same disability under various diagnoses, known as pyramiding, is to be avoided.  38 C.F.R. § 4.14 (2011).

When evaluating disabilities of the musculoskeletal system, 38 C.F.R. § 4.40 (2011) allows for consideration of functional loss due to pain and weakness causing additional disability beyond that reflected on range of motion measurements.  Further, 38 C.F.R. § 4.45 (2011) provides that consideration also be given to weakened movement, excess fatigability and incoordination.  See DeLuca v. Brown, 8 Vet. App. 202, 206-07 (1995).  

In initial rating cases, VA must assess the level of disability from the date of initial application for service connection and determine whether the level of disability warrants the assignment of different disability ratings at different times over the life of the claim, a practice known as a "staged rating."  See Fenderson v. West, 12 Vet. App. 119, 126 (1999).  

A. Heart Disorder

The Veteran claims entitlement to an initial rating in excess of 10 percent prior to November 14, 2008, and in excess of 30 percent as of November 14, 2008 for his service-connected heart disorder.  For the following reasons, the Board finds that a rating of 30 percent, but no higher, is warranted prior to November 14, 2008.  However, the criteria for a rating in excess of 30 percent as of November 14, 2008 have not been met.

The Veteran's heart disorder has been rated under DC 7006, pertaining to residuals of myocardial infarctions, in 38 C.F.R. § 4.104.  Preliminarily, the Board notes that the Veteran has also been diagnosed with coronary artery disease (CAD) and hypertensive heart disease.  However, DC 7005, which pertains to CAD, and DC 7007, which pertains to hypertensive heart disease, do not contain any rating criteria which diverge from the criteria set forth in DC 7006.  See id.  Moreover, to assign separate ratings under these diagnostic codes would result in compensating the Veteran twice for the same manifestations of his heart disorder in violation of the rule against pyramiding.  See 38 C.F.R. § 4.14.  Accordingly, the Board finds that the criteria set forth in DC 7006 are adequate to evaluate the Veteran's heart disorder. 

When evaluating disabilities of the cardiovascular system under diagnostic codes 7000-7007, 7011, and 7015-7020, it must be ascertained in all cases whether or not cardiac hypertrophy or dilatation (documented by electrocardiogram, echocardiogram, or X-ray) is present and whether or not there is a need for continuous medication.  38 C.F.R. § 4.100 (2011).  METs testing is also required in all cases except: (1) when there is a medical contraindication; (2) when the left ventricular ejection fraction has been measured and is 50% or less; (3) when chronic congestive heart failure is present or there has been more than one episode of congestive heart failure within the past year; (4) when a 100% evaluation can be assigned on another basis.  Id.  If left ventricular ejection fraction (LVEF) testing is not of record, the cardiovascular disability must be based on the alternative criteria unless the examiner states that the LVEF test is needed in a particular case because the available medical information does not sufficiently reflect the severity of the veteran's cardiovascular disability. 

Under 38 C.F.R. § 4.104, DC 7006, a 10 percent evaluation is warranted when a workload of greater than 7 METs but not greater than 10 METs results in dyspnea, fatigue, angina, dizziness, or syncope, or; continuous medication is required. 

A 30 percent evaluation is warranted when a workload of greater than 5 METs but not greater than 7 METs results in dyspnea, fatigue, angina, dizziness, or syncope, or; evidence of cardiac hypertrophy or dilatation on electrocardiogram, echocardiogram, or X-ray.  Id. 

A 60 percent evaluation is warranted when there is more than one episode of acute congestive heart failure in the past year, or when a workload of greater than 3 METs but not greater than 5 METs results in dyspnea, fatigue, angina, dizziness, or syncope, or; where there is left ventricular dysfunction with an ejection fraction of 30 percent to 50 percent.  Id. 

The maximum 100 percent evaluation is assigned for a myocardial infarction during and for three months following the myocardial infarction, documented by laboratory tests.  Id.  Thereafter, a 100 percent rating is assigned for chronic congestive heart failure; or when there is a workload of 3 METs or less which results in dyspnea, fatigue, angina, dizziness, or syncope; or when there is left ventricular dysfunction with an ejection fraction of less than 30 percent.  Id.

One MET (metabolic equivalent) is the energy cost of standing quietly at rest and represents an oxygen uptake of 3.5 milliliters per kilogram of body weight per minute.  When the level of METs at which dyspnea, fatigue, angina, dizziness, or syncope develops is required for evaluation, and a laboratory determination of METs by exercise testing cannot be done for medical reasons, an estimation by a medical examiner of the level of activity (expressed in METs and supported by specific examples, such as slow stair climbing or shoveling snow) that results in dyspnea, fatigue, angina, dizziness, or syncope may be used.  38 C.F.R. § 4.104, Note (2).  

The RO assigned a rating of 10 percent prior to November 14, 2008 based on the fact that the Veteran's heart disorder required continuous medication.  In this regard, the May 2007 VA examination report reflects that the Veteran had been suffering from residuals of a myocardial infarction for twelve years.  It was noted that as a result of his heart disorder, the Veteran experienced angina and fatigue.  He did not have shortness of breath, dizziness, or syncope attacks.  The Veteran's angina was brought on by physical activity and his fatigue was constant.  The Veteran's symptoms occurred intermittently about once a month, with each occurrence lasting about thirty minutes.  The Veteran did not have any heart attacks within the past year.  During flare-ups the Veteran was non-functional and usually had to go to the emergency room.  The Veteran did not have a history of rheumatic heart disease, heart valve replacement, cardiac pacemaker implant, or coronary bypass or cardiac transplant.  The Veteran's heart disorder was currently treated with Atenolol and Beta Blockers.  The Veteran's functional impairment consisted of limited physical activity due to his heart disorder.  On examination, the Veteran's heart did not exhibit heaves or thrills.  His sinus rhythm was regular.  There were no murmurs or gallops.  There was no evidence of congestive heart failure, cardiomegaly, or cor pulmonale.  The Board here notes that the examiner noted earlier in the examination a history of chronic congestive heart failure.  However, this notation appears to be based on the Veteran's reported history.  On examination, the examiner clearly noted that there was no evidence of congestive heart failure and the medical evidence of record is otherwise negative for congestive heart failure.  The Board gives more weight to the examiner's clinical findings on examination than to the history reported by the Veteran.  LeShore v. Brown, 8 Vet. App. 406, 409 (1995) (holding that a bare transcription of lay history reported by the Veteran, unenhanced by additional comment by the transcriber, does not become competent medical evidence simply because the transcriber is a medical professional); Bloom v. West, 12 Vet. App. 185, 187 (1999) (holding that the value of a physician's statement is dependent, in part, upon the extent to which it reflects clinical data or other rationale to support the opinion).  Accordingly, the Board finds that the presence of congestive heart failure has not been established.

In June 2007, the Veteran underwent an exercise stress electrocardiography test.  During the stress test, the total METs achieved were 10.1.  The stress test was interpreted as "essentially normal."  It was noted that the Veteran did not have exercise-induced chest pain or ischemic changes. 

A February 2008 VA treatment record reflects that the Veteran underwent a heart examination as a job application requirement.  A pharmacologic stress test was performed utilizing 71mg of Adenosine.  The Veteran reported no pain during the adenosine infusion.  Imaging of the heart revealed a large area of moderate to severely reduced intensity in the inferior wall at stress, demonstrating partial reversibility at rest.  Additionally, there was moderately reduced intensity at the apex at stress which demonstrated near complete reversibility at rest.  The Veteran's LVEF was estimated at 44 percent.  In summary, it was found that an EKG was negative for ischemic changes and that the Veteran's heart showed evidence of a previous nontransmural myocardial infarction in the inferior wall, with perinfarct ischemia.  The findings were also suspicious for mild ischemia in the apex.

In a March 2008 statement, the Veteran related that he had applied to be a Transportation Security Officer with the Transportation Security Administration (TSA) and that as part of the hiring process he was required to undergo a physical examination, as reflected in the February 2008 VA treatment record discussed in the preceding paragraph.  The Veteran stated that although he had obtained clearance for the job from his cardiologist in Baltimore, Maryland, he was nevertheless denied employment based on his heart disorder.  The Veteran's statement was accompanied by a letter from TSA reflecting that the Veteran did not meet the medical standards for the position he applied for based on a guideline stating, in pertinent part, that an applicant must be disqualified if there is objective evidence of ischemia or incomplete relief of symptoms (e.g. angina, shortness of breath) with medication.  

A March 2008 VA treatment record reflects a diagnosis of coronary artery disease (CAD) and states that the Veteran was completely asymptomatic with excellent exercise capacity and without any ongoing angina.  

The 30 percent rating was assigned based on a November 14, 2008 VA treatment reflecting aortic root dilatation on echocardiogram.  Specifically, the November 14, 2008 VA treatment record shows that the Veteran presented at the emergency room with chest tightness and associated numbness in the left arm, and symptoms of being lightheaded, dizzy, and mildly disoriented.  An echocardiogram showed left ventricular size that was at the upper limits of normal.  The overall left ventricular systolic function was normal.  LVEF was estimated in the range of 60 to 65 percent.  There was no diagnostic evidence of left ventricular regional wall motion abnormalities.  Left ventricular wall thickness was mildly decreased.  There was an increased relative contribution of atrial contraction to left ventricular filling.  There were also findings of mild aortic root dilation, and mild mitral valvular regurgitation.  The Veteran's left atrium was also mildly dilated.  Based on these findings, the Veteran was diagnosed with hypertensive heart disease.  

Another November 2008 VA treatment record dated a few days later reflects that the Veteran's chest pain had resolved and that he denied shortness of breath.  This record also reflects that the Veteran did not have a history of congestive heart failure.  The Veteran was diagnosed with ischemic heart disease based on the results of the November 2008 echocardiogram and the February 2008 VA treatment record showing diagnostic imaging that was positive for ischemia. 

A December 2008 VA treatment record reflects that the Veteran underwent elective left heart catheterization, a left ventricular (LV) angiography, and a coronary angiography as an outpatient.  He reported minimal chest pain "once," and no ischemia was found in the Diagonal Area.  The angiography showed an ejection fraction of 53 percent.  The Veteran was diagnosed with coronary artery disease.  No further medical procedures were indicated at the time.  The treating physician recommended medical management and aggressive risk factor modification.  It was noted that if the Veteran had recurrent chest pain or developed ischemia in the Diagonal Area, then percotaneous coronary intervention (PCI) might be warranted.

A January 2009 VA treatment record reflects that the Veteran was recently found to have a lesion of OM1 (the first obtuse marginal (branch)), but given the fact that he was asymptomatic no further procedures were indicated at the time.  

In carefully reviewing the evidence of record, the Board finds that a 30 percent rating is warranted throughout the pendency of this claim.  Although cardiac dilatation (e.g. aortic root dilation) was not shown until the November 14, 2008 echocardiogram, the Board notes that an echocardiogram is not of record prior to this date.  Thus, the information revealed by the November 2008 echocardiogram may have been likewise revealed at the June 2007 QTC examination of the Veteran's heart, if one had been performed on that date.  Thus, giving the Veteran the benefit of the doubt, the Board assumes for the purpose of this decision that the aortic root dilatation shown in the November 14, 2008 echocardiogram has been present during the entire appeal period.  See 38 C.F.R. §§ 3.102, 4.3.  

The Board finds that a rating in excess of 30 percent is not warranted.  There is no evidence showing that the Veteran has had a workload of 5 METs or less during the pendency of this claim, episodes of acute congestive heart failure, or chronic congestive heart failure.  While the Veteran's LVEF was estimated at 44 percent in the February 2008 VA treatment record, there is no evidence of left ventricular dysfunction, as required for a 60 percent or 100 percent rating under DC 7600.  See 38 C.F.R. § 4.104.  Indeed, the November 2008 VA treatment record reflects that the Veteran's overall left ventricular systolic function was normal.  Moreover, the 44 percent LVEF was just an estimate and not based on objective clinical data.  The November 2008 VA treatment record reflects that the Veteran's LVEF was estimated in the range of 60 to 65 percent, which puts into doubt the reliability of the estimate of 44 percent LVEF.  In sum, in the absence of clinical evidence of left ventricular dysfunction, a rating of 60 or 100 percent cannot be assigned. 

The Board acknowledges the Veteran's contention that his heart disorder is more disabling than contemplated by the current evaluation.  However, while the Veteran is competent and credible with regard to his subjective complaints, his contention that his heart disorder meets the medical criteria for a higher rating is outweighed by the competent and credible medical evidence evaluating the true severity of this disability.  In this regard, the Board finds that VA examiners and physicians have the training and medical expertise necessary to administer the appropriate tests for a determination as to the actual degree of impairment associated with the Veteran's complaints.  Indeed, the rating criteria applicable to the Veteran's heart disorder are essentially based on the results of objective clinical testing.  The Veteran, as a lay person, has not been shown to have the appropriate medical training, experience, or expertise to evaluate his disability.  Therefore, greater evidentiary weight is accorded the findings recorded in the June 2007 QTC examination and the VA treatment records than the Veteran's statements.  

For the reasons discussed above, there is no evidence showing that the Veteran is entitled to a rating in excess of 30percent at any point since he submitted his claim for service connection for a heart disorder.  Thus, staged ratings are not appropriate for the relevant time frame.  See Fenderson, 12 Vet. App. at 126. 

The Board has considered whether to the address the issue of a total disability rating based on individual unemployability (TDIU).  See Rice v. Shinseki, 22 Vet. App. 447, 453 (2009); 38 C.F.R. §§ 3.340, 4.16.  However, as discussed above, entitlement to TDIU was denied in a December 2009 rating decision which the Veteran did not appeal.  Accordingly, this issue is not before the Board. 

The Board has also considered whether the Veteran's claim should be referred for an extraschedular rating.  See 38 C.F.R. § 3.321(b) (2010); Thun v. Peake, 22 Vet. App. 111, 114 (2008).  The Board finds that referral for extraschedular consideration is not warranted.  The Veteran's service-connected heart disorder is contemplated and reasonably described by the applicable rating criteria, as shown in the above discussion.  See id.  The Veteran does not have symptoms associated with this disability that have been left uncompensated or unaccounted for by the assignment of a schedular rating.  See Thun, 22 Vet. App. at 115.  Accordingly, the Board finds that there is no evidence indicating that the Veteran's heart disorder presents "such an exceptional or unusual disability picture . . . as to render impractical the application of the regular schedular standards."  38 C.F.R. § 3.321(b).  Consequently, the Board finds that the available schedular evaluations are adequate to rate this disability.  As such, in the absence of this threshold finding, there is no need to consider whether there are "related factors" such as marked interference with employment or frequent periods of hospitalization.  See Thun, 22 Vet. App. at 118-19 (holding that the Board's finding that the rating criteria were adequate to evaluate the claimant's disability was a sufficient basis for denying extraschedular consideration without regard to whether there was marked interference with employment).  The Board also notes that the fact that the TSA was unwilling to hire the Veteran due to its medical standards does not show that the Veteran's heart disorder actually interferes with his employment.  Moreover, that the Veteran's heart disorder might limit his ability to work in certain capacities is contemplated by the rating criteria, which is designed to compensate for the average impairment of earning capacity due to a particular disability.  See VAOPGCPREC 6-96 (August 16, 1996); Thun, 22 Vet. App. at 116; 38 C.F.R. § 4.1 (2010).  There is no other evidence of marked interference with employment or frequent periods of hospitalization due to the Veteran's heart disorder.  Therefore referral for extraschedular consideration is not warranted.  See id.

In sum, the Board finds that the criteria for a rating of 30 percent, but no higher, have been met prior to November 14, 2008.  The preponderance of the evidence is against a finding that the criteria for a rating in excess of 30 percent have been met as of November 14, 2008.  Consequently, the benefit-of-the-doubt rule does not apply, and entitlement to a rating in excess of 30 percent as of November 14, 2008 for the Veteran's heart disorder is denied.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 3.102; 4.3; Gilbert, 1 Vet. App. at 55. 



B. Low Back Disability

The Veteran argues that a rating in excess of 20 percent is warranted for his low back disability.  For the following reasons, the Board finds that the criteria for a rating in excess of 20 percent have not been met. 

The Veteran's low back disability has been rated as 20 percent disabling under DC 5243 for intervertebral disc syndrome.  See 38 C.F.R. § 4.71a.  Under DC 5243, intervertebral disc syndrome (pre-operatively or post-operatively) is to be evaluated either under the General Rating Formula for Diseases and Injuries of the Spine (General Rating Formula) or under the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes, whichever method results in the higher evaluation when all disabilities are combined under 38 C.F.R. § 4.25 (2011).  Id.  

Under the General Rating Formula:

A 10 percent rating is assigned for forward flexion of the thoracolumbar spine greater than 60 degrees but not greater than 85 degrees; or, combined range of motion of the thoracolumbar spine greater than 120 degrees but not greater than 235 degrees; or, muscle spasm, guarding, or localized tenderness not resulting in abnormal gait or abnormal spinal contour; or vertebral body fracture with loss of 50 percent or more of the height. 

A 20 percent evaluation is assigned for forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees; or, the combined range of motion of the thoracolumbar spine not greater than 120 degrees; or, muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  

A 40 percent evaluation requires forward flexion of the thoracolumbar spine to 30 degrees or less; or, favorable ankylosis of the entire thoracolumbar spine.  

A 50 percent evaluation requires unfavorable ankylosis of the entire thoracolumbar spine.  

A 100 percent evaluation is warranted where unfavorable ankylosis of the entire spine is demonstrated.  

Id.  These criteria are to be applied irrespective of whether there are symptoms such as pain (whether or not it radiates), stiffness, or aching in the affected area of the spine.  Id.  This is because the criteria "are meant to encompass and take into account the presence of pain, stiffness, or aching, which are generally present when there is a disability of the spine."  68 Fed. Reg. 51, 454, 51,455 (August 27, 2003) (Supplementary Information). 

For VA compensation purposes, normal forward flexion of the thoracolumbar spine is 0 to 90 degrees, extension is 0 to 30 degrees, left and right lateral flexion are 0 to 30 degrees, and left and right lateral rotation are 0 to 30 degrees.  38 C.F.R. § 4.71a, Diagnostic Codes 5235-5243, Note (2).  

Unfavorable ankylosis is defined, in pertinent part, as "a condition in which the entire thoracolumbar spine is fixed in flexion or extension."  See id., Note (5).  Fixation of a spinal segment in neutral position (zero degrees) always represents favorable ankylosis. 

The May 2007 QTC examination report reflects that the Veteran is diagnosed with a status post herniated disc at L5/S1 with a history of a hemilaminectomy and discectomy.  The Veteran denied back stiffness or weakness, but reported constant low back pain which travelled down into the right leg.  The pain was burning and aching in nature, and was a 10 out of 10 in terms of severity.  The pain was relieved by rest and over the counter medications.  The Veteran stated that the medications helped him to function with the pain.  The Veteran stated that he suffered from incapacitating episodes once a year which lasted for one day.  The Veteran stated that he did not have any incapacitating episodes during the past year.  The Veteran's functional impairment due to his low back disability consisted of no lifting or prolonged standing, and no yard work, including mowing the grass.  On examination, the Veteran was noted to have normal posture and a normal gait.  He did not require an assistive device for ambulation.  Muscle spasm of the spine was absent.  No tenderness was noted.  Inspection of the spine revealed symmetry of spinal motion with normal curvatures of the spine.  There was positive straight leg raising test on the left.  There was no ankylosis of the lumbar spine.  Range of motion of the lumbar spine consisted of flexion to 50 degrees, with pain beginning at 30 degrees; extension to 22 degrees, with pain beginning at 22 degrees; right lateral flexion to 20 degrees, with pain beginning at 18 degrees; left lateral flexion to 20 degrees, with pain beginning at 18 degrees; right rotation to 30 degrees, with pain beginning at 30 degrees; and left rotation to 30 degrees, with pain beginning at 30 degrees.  Range of motion was additionally limited by 0 degrees on repetitive use.  The examiner explained in an addendum to the examination report that this meant that there was no additional limitation of function on repetitive use.  The examiner noted that pain imposed the major functional limitation.  Range of motion of the spine was not additionally limited after repetitive use by fatigue, weakness, lack of endurance, or incoordination.  X-rays of the spine taken at this time showed minimal diffuse spondylosis with moderate localized degenerative disc space narrowing at L5-S1.

The Board finds that an increased rating is not warranted based on the Veteran's ranges of motion of the lumbar spine reflected in the QTC examination, which shows that the Veteran had forward flexion of the lumbar spine exceeding 30 degrees.   The Board recognizes the fact that the Veteran's pain on forward flexion was noted to begin at 30 degrees.  However, the rating criteria under the General Rating Formula apply with or without symptoms such as pain.  See id.  Moreover, the Veteran did not have additional limitation of motion of the spine on repetitive use.  In other words, the Veteran had flexion to 50 degrees on each repetition.  Accordingly, the Board finds that the Veteran's forward flexion of the spine was not limited to 30 degrees or less.  Accordingly, the criteria for a rating in excess of 20 percent under the General Rating Formula have not been met based on range of motion of the lumbar spine.  

The Board has also considered whether a higher rating is warranted based on functional loss due to pain, weakness, excess fatigability, and incoordination causing additional disability beyond that reflected on range of motion measurements.  See 38 C.F.R. §§ 4.40, 4.45; DeLuca, 8 Vet. App. at 204-07; Johnson v. Brown, 9 Vet. App. 7 (1996) (holding that the provisions of 38 C.F.R. § 4.40 and 38 C.F.R. § 4.45 should only be considered in conjunction with the diagnostic codes predicated on limitation of motion).  The Board acknowledges the functional limitations imposed by the Veteran's low back disability, including the fact that the Veteran's low back disability limits his ability to lift, stand for prolonged periods of time, and do yard work such as mowing the lawn.  However, the Board finds that these limitations are expected concomitants of the Veteran's painful and limited motion of the low back, which have already been compensated by the assignment of a 20 percent rating under the General Rating Formula.  As already noted, the rating criteria under the General Rating Formula already take into account the presence of pain, stiffness, and aching.  See 38 C.F.R. § 4.71a; 68 Fed. Reg. 51, 454, 51,455.  Moreover, the May 2007 QTC examination report reflects that the Veteran did not have additional limitation of the lumbar spine on repetitive testing, and was not additionally limited by fatigue, weakness, lack of endurance, or incoordination.  Thus, because the Veteran's pain and functional limitations do not represent yet additional disability beyond the evaluation already assigned, a higher rating is not warranted under sections 4.40 and 4.45.  See Deluca, 8 Vet. App. at 204-07.

A rating in excess of 20 percent is also assigned under the General Rating Formula based on the presence of favorable or unfavorable ankylosis.  See 38 C.F.R. § 4.71a, DC 5243.  However, the May 2007 QTC examination report reflects that the Veteran did not have ankylosis of the thoracolumbar spine.  See 38 C.F.R. § 4.71a, DC 5243.  The Veteran's private and VA treatment records do not provide further information with regard to the lumbar spine or suggest a greater level of severity of this disability.  Accordingly, a rating in excess of 20 percent is not warranted under the General Rating Formula. 

Under the General Rating Formula, any objective neurologic abnormalities associated with disabilities of the spine are rated separately under an appropriate diagnostic code.  See 38 C.F.R. § 4.71a, Note (1).  In this case, service connection has been established for right leg radiculopathy associated with the Veteran's low back disability.  The evaluation of the Veteran's right leg radiculopathy will be discussed below in a separation section of this opinion.  

Under the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes, a10 percent rating is warranted if incapacitating episodes have a total duration of at least one week but less than 2 weeks during the past 12 months; a 20 percent evaluation is warranted if incapacitating episodes have a total duration of at least two weeks but less than four weeks during the past 12 months; a 40 percent rating is warranted if the total duration is at least four weeks but less than six weeks; and a 60 percent rating is warranted if the total duration is at least six weeks.  See 38 C.F.R. § 4.71a, DC 5243.

An incapacitating episode is defined as a period of acute signs and symptoms due to intervertebral disc syndrome that requires bed rest prescribed by a physician and treatment by a physician.  See 38 C.F.R. § 4.71a Note (1).

Here, the VA and private treatment records are negative for doctor-prescribed bed rest for the Veteran's low back disability.  Moreover, according to the Veteran's own report at the May 2007 QTC examination, he experiences incapacitating episodes about one time per year which last about one day.  He denied any incapacitating episodes in the past year.  A compensable rating based on incapacitating episodes cannot be assigned unless they have a total duration of at least one week over a twelve-month period.  See 38 C.F.R. § 4.71a, DC 5243.  Accordingly, a rating in excess of 20 percent cannot be assigned under the formula for rating intervertebral disc syndrome based on incapacitating episodes. 

The Board notes that the Veteran has degenerative disc disease of the lumbosacral spine shown by X-ray studies.  Diagnostic Code 5003 provides that degenerative arthritis, established by X-ray findings, will be rated on the basis of limitation of motion under the appropriate diagnostic codes for the specific joint or joints involved.  See 38 C.F.R. § 4.71a (2010).  When the limitation of motion of the specific joint or joints involved is noncompensable under the appropriate diagnostic codes, an evaluation of 10 percent is applied for each major joint or group of minor joints affected by limitation of motion.  Id.  In the absence of limitation of motion, a 20 percent rating is assigned for arthritis when there is X-ray evidence of involvement of 2 or more major joints or 2 or more minor joint groups, with occasional incapacitating exacerbations.  If there are no incapacitating exacerbations, a 10 percent rating is assigned.  Id. 

Here, an evaluation of 20 percent has already been assigned under the General Rating Formula for limitation of motion of the lumbosacral spine.  Thus, a separate rating cannot be assigned under DC 5003 for arthritis of the spine as limitation of motion has already been compensated.  See id.  Moreover, to assign a separate rating under DC 5003 would result in compensating the Veteran twice for the same disability in violation of the rule against pyramiding.  See 38 C.F.R. § 4.14 (2011).  The Board also notes that a rating in excess of 20 percent is not available under DC 5003.  See 38 C.F.R. § 4.71a.

The Board acknowledges the Veteran's contention that his low back disability is more disabling than contemplated by the current evaluation.  However, for the reasons discussed in the previous section addressing the Veteran's heart disorder, greater evidentiary weight is placed on the findings recorded in the May 2007 QTC examination than the Veteran's lay statements.  

For the reasons discussed above, there is no evidence showing that the Veteran is entitled to a rating in excess of 20 percent for his low back disability at any point since he submitted his claim for service connection for a low back disability.  Thus, staged ratings are not appropriate for the relevant time frame.  See Hart, 21 Vet. App. at 509-10; Fenderson, 12 Vet. App. at 126.  

The Board finds that the issue of entitlement to TDIU is not appeal, for the reasons discussed earlier in this opinion.  See Rice, 22 Vet. App. at 453. 

The Board has also considered whether to refer the evaluation of the Veteran's low back disability for extraschedular consideration.  See 38 C.F.R. § 3.321(b); Thun, 22 Vet. App. at 114.  The criteria for extraschedular consideration were discussed in the section addressing the Veteran's heart disorder and will not be repeated here.  The Board finds that the Veteran's low back disability is reasonably described by the rating criteria, for the reasons discussed above.  The Veteran does not have symptoms associated with this disability that have been left uncompensated or unaccounted for by the assignment of a schedular rating.  See Thun, 22 Vet. App. at 115.  Accordingly, the Board finds that there is no evidence indicating that the Veteran's low back disability presents an exceptional or unusual disability picture.  Therefore, the Board finds that the available schedular evaluations are adequate to rate this disability.  As such, in the absence of this threshold finding, there is no need to consider whether there are "related factors" such as marked interference with employment or frequent periods of hospitalization.  Id. at 118-19.  Thus, referral for extraschedular consideration is not warranted. 

C. Left Shoulder

The Veteran contends that he is entitled to a rating in excess of ten percent for his left shoulder disability.  For the following reasons, the Board finds that the criteria for a rating in excess of 10 percent have not been met. 

The Veteran's left shoulder disability has been rated as 10 percent disabling under Diagnostic Codes 5010 and 5201.  See 38 C.F.R. § 4.71a.  Under DC 5010, arthritis due to trauma is to be rated as degenerative arthritis.  See id.  Diagnostic Code 5003 provides that degenerative arthritis, established by X-ray findings, will be rated on the basis of limitation of motion under the appropriate diagnostic codes for the specific joint or joints involved.  See 38 C.F.R. § 4.71a.  When the limitation of motion of the specific joint or joints involved is noncompensable under the appropriate diagnostic codes, an evaluation of 10 percent is applied for each major joint or group of minor joints affected by limitation of motion.  Id.  In the absence of limitation of motion, a 20 percent rating is assigned for arthritis when there is X-ray evidence of involvement of 2 or more major joints or 2 or more minor joint groups, with occasional incapacitating exacerbations.  If there are no incapacitating exacerbations, a 10 percent rating is assigned.  Id. 

Limitation of motion of the shoulder is evaluated under DC 5201, which pertains to limitation of motion of the arm.  See 38 C.F.R. § 4.71a.  Under DC 5201, limitation of motion of the arm to shoulder level in the major or minor extremity warrants a 20 percent evaluation.  38 C.F.R. § 4.71a.  Limitation of motion to midway between side and shoulder level in the major extremity warrants a 30 percent evaluation for the major extremity, and a 20 percent evaluation for the minor extremity.  Id.  Limitation of motion to 25 degrees from the side in the major extremity warrants a 40 percent evaluation for the major extremity and a 30 percent evaluation for the minor extremity.  Id.  While the May 2007 QTC examination does not clarify whether the Veteran's left arm is his major or minor extremity, the Board finds that this issue is moot because the Veteran's left shoulder disability does not meet the criteria for a rating in excess of 10 percent.  This evaluation is not determined by which upper extremity is dominant. 

For VA purposes, normal range of shoulder motion is: forward elevation (flexion) 0 to 180 degrees; shoulder abduction 0 to 180 degrees; internal rotation 0 to 90 degrees; and external rotation 0 to 90 degrees.  38 C.F.R. § 4.71, Plate I (2011).
Lifting the arm to shoulder level is lifting it to 90 degrees.  See id.  

The Court has held that limitation of motion of the arm under DC 5201 cannot be based on abduction alone.  See Mariano v. Principi, 17 Vet. App. 305, 314-16 (2003).  Rather, it must be based on limitation in any one plane or limitation in all planes.  Id.  The Court declined to interpret this regulation any further, deferring instead to the Secretary to make this determination in the first instance.  See id.  As requiring limitation of motion in any one plane is the interpretation more favorable to the Veteran, the Board finds that an evaluation under DC 5201 can be based on either limitation of abduction or flexion.  

The May 2007 QTC examination reflects that the Veteran's left shoulder disability has been manifested by weakness when gripping, lack of endurance when performing physical activities, fatigability during physical activity, and tingling and numbness of the upper arm that extends down to the ring and little finger.  The Veteran denied heat, swelling, stiffness, redness, giving way, locking, or dislocation of the shoulder.  The Veteran also reported constant pain of the left shoulder which travelled down the left arm and was aching and sharp in nature.  The pain was elicited by physical activity and relieved by rest.  The Veteran denied incapacitating episodes.  Current treatment consisted of over the counter medications and heat.  The examiner stated that the Veteran was unable to participate in physical activities due to his left shoulder symptoms.  On examination, the left shoulder showed signs of abnormal movement and guarding of movement.  There were no signs of edema, effusion, weakness, tenderness, redness, heat, or subluxation.  Range of motion of the left shoulder was flexion to 140 degrees, with pain beginning at 90 degrees; abduction to 120 degrees with pain beginning at 90 degrees; external rotation to 60 degrees with pain beginning at 60 degrees; and internal rotation to 60 degrees with pain beginning at 60 degrees.  The examiner found that pain was the major factor in the Veteran's functional limitation of the left shoulder.  The Veteran's left shoulder range of motion was not additionally limited following repetitive use by fatigue, weakness, lack of endurance, and incoordination.  Although the examination report states that joint function was additionally limited by pain following repetitive use, the examiner clarified in the addendum that there was no additional limitation of function following repetitive motion due to any of the Veteran's symptoms.  An x-ray study of the Veteran's left shoulder showed moderate degenerative arthritis changes of the acromioclavicular (AC) joint without separation.  The glenohumeral joint was normal.  

Based on the findings in the May 2007 QTC examination, the Board finds that a rating in excess of 10 percent is not warranted under DC 5201.  The examination report reflects that the Veteran's left shoulder flexion and extension was not limited to shoulder level, as it exceeded 90 degrees.  See 38 C.F.R. § 4.71, Plate 1.  Although pain began at 90 degrees, the Veteran still had flexion and extension to 140 degrees and 120 degrees, respectively, even on repetitive testing.  Thus, the criteria for a rating in excess of 10 percent based on range of motion of the shoulder under DC 5201 have not been met.  

Under DC 5003, when limited motion is not compensable under the appropriate diagnostic code, a 10 percent rating is for application for each major joint or group of minor joints affected by limitation of motion, to be combined, not added under DC 002.  See 38 C.F.R. § 4.71a.  In this regard, the Board notes that with any form of arthritis, painful motion is an important factor of disability.  See id.  The intent of the schedule is to recognize painful motion with joint or particular pathology as productive of disability.  Joints that are actually painful, unstable, or malaligned, due to healed injury, should be entitled to at least the minimum compensable rating for the joint.  Special note should be taken of objective indications of pain on pressure or manipulation, muscle spasm, crepitation, and active and passive range of motion of both the damaged joint and the opposite undamaged joint.  38 C.F.R. § 4.59. 

Here, a 10 percent rating has been assigned based on the Veteran's painful and limited motion of the left shoulder under DC 5010, which is cross-referenced with DC 5003.  Accordingly, a rating in excess of 10 percent is not warranted under DC 5010-5003, as the Veteran does not have limitation of motion the left shoulder that meets the criteria for a compensable rating under DC 5201, and does not have arthritis affecting two or more major joints or two or more minor joint groups, with occasional incapacitating exacerbations.  See 38 C.F.R. § 4.71a, DC 5003; see also 38 C.F.R. § 4.45 (providing that the shoulder joint is considered a major joint for the purpose of evaluating arthritis). 

The Board finds that the criteria set forth under DeLuca do not warrant a higher rating.  The Veteran's painful and limited motion, and consequent functional limitations, has already been compensated by the assignment of a 10 percent rating.  The May 2007 QTC examination reflects that the Veteran did not have additional functional limitation of the shoulder caused by pain, fatigue, weakness, lack of endurance, or incoordination on repetitive use.  As already discussed, the Veteran's range of motion of the left arm at the May 2007 QTC examination exceeded the criteria for a compensable rating under DC 5201.  Accordingly, the Board finds that the Veteran does not have additional disability beyond that contemplated by the 10 percent rating.  See 38 C.F.R. §§ 4.40, 4.45.  

There is no evidence showing ankylosis of the scapulohumeral articulation, impairment or malunion of the humerus, or dislocation, nonunion, or malunion of the clavicle or scapula.  Accordingly, DC's 5200, 5202, and 5203, which pertain to these disabilities, respectively, are not for application.  See 38 C.F.R. § 4.71a. 

The Board acknowledges the Veteran's argument that he is entitled to a higher rating for his left shoulder disability.  However, for the reasons discussed earlier in this opinion, the Board gives more weight to the clinical findings made by the examiner in the May 2007 QTC examination than to the Veteran's lay statements.  

As discussed above, there is no evidence showing that the Veteran is entitled to a rating in excess of 10 percent for his left shoulder disability at any point since he submitted his initial claim for service connection.  Thus, staged ratings are not appropriate for the relevant time frame.  See Fenderson, 12 Vet. App. at 126. 

As discussed above, the Board finds that the issue of entitlement to TDIU is not on appeal.  See Rice v. Shinseki, 22 Vet. App. 447, 453-55 (2009).  

There is no evidence suggesting that the evaluation of the Veteran's left shoulder disability warrants referral for extraschedular consideration, the criteria for which were discussed above.  See 38 C.F.R. § 3.321(b); Thun, 22 Vet. App. at 114.  In this regard, for the reasons discussed above, the Board finds that the Veteran's painful and limited motion of the left shoulder, fatigue, weakness, and lack of endurance, and consequent functional limitations, have adequately been compensated under the schedular criteria.  Thus, there is no indication that the Veteran's left shoulder disability presents such an exceptional or unusual disability picture as to render the rating criteria inadequate.  See id.  Accordingly, the Board finds that referral for extraschedular consideration is not warranted. 

Accordingly, the Board finds that the preponderance of the evidence is against the Veteran's claim.  Consequently, the benefit-of-the-doubt rule does not apply, and entitlement to a rating in excess of 10 percent for the Veteran's left shoulder disability is denied.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 3.102; 4.3; Gilbert, 1 Vet. App. at 55. 

D. Numbness and Tingling of the Face

The Veteran claims entitlement to an initial rating in excess of 10 percent for numbness and tingling of the face, status post right lateral lobe total parotidectomy and left superficial parotidectomy.  For the following reasons, the Board finds that the criteria for a rating in excess of 10 percent have not been met.  However, the Board finds that separate ratings are warranted for the left and right sides of the Veteran's face.

The Veteran's numbness and tingling of the face has been rated under DC 8207 for paralysis of the seventh (facial) cranial nerve.  See 38 C.F.R. § 4.124a.  When evaluating diseases of the cranial nerves, an introductory note provides that the ratings for the cranial nerves are for unilateral involvement.  Id.  When there is bilateral involvement, the ratings should be combined without the bilateral factor.  Id.; see also 38 C.F.R. § 4.26 (2011) (discussing the circumstances under which the bilateral factor is applied).  Under DC 8207, a 10 percent evaluation is assigned for incomplete, moderate paralysis; a 20 percent evaluation is assigned for incomplete, severe paralysis; and a 30 percent evaluation is assigned for complete paralysis of the seventh cranial nerve.  Id.  When evaluating cranial nerve impairment under DC 8207, the degree of paralysis is dependent upon the relative loss of innervation of facial muscles.  See id., Note. 

The May 2007 QTC examination report reflects that the Veteran's cranial nerve condition has been manifested by constant localized pain in the face.  The pain was burning and sharp in nature and at a level 6 in a scale of 1 to 10 in terms of severity.  The pain could be elicited by physical activity and chewing food, and could also come by itself.  The Veteran also reported facial numbness, stinging, and tingling on both sides of the face.  The Veteran stated that he was not receiving any treatment for this condition.  He denied any functional impairment.  An examination of the cranial nerves revealed normal findings.  

Based on the findings in the May 2007 QTC examination, a rating in excess of 10 percent is not warranted under DC 8207 as the Veteran's numbness and tingling of the face has not been manifested by any loss of innervation or functional limitations.  The 10 percent rating adequately compensates the Veteran for these symptoms.  Accordingly, the Veteran's facial numbness and tingling most closely approximates the criteria for a 10 percent rating under DC 8207.

However, the Board notes that the Veteran has reported numbness and tingling on both sides of the face, which is consistent with the fact that during active service he underwent a total parotidectomy of the right lobe and a superficial parotidectomy of the left lobe to remove adenomas involving the left and right parotid glands.  As noted above, the ratings for the cranial nerves assume unilateral involvement.  The introduction to the schedular criteria for evaluating cranial nerve impairment makes it clear that separate ratings should be assigned and combined when there is bilateral involvement.  Accordingly, an additional 10 percent rating is assigned to reflect the fact that both sides of the Veteran's face have symptoms of nerve impairment.  

The Board has also considered whether a higher evaluation is warranted under DC 8205, which pertains to the fifth (trigeminal) cranial nerve.  See 38 C.F.R. § 4.124a.  Under DC 8205, a 10 percent rating is assigned based on incomplete, moderate paralysis.  A 30 percent rating is assigned for incomplete, severe paralysis.  Finally, a 50 percent evaluation is assigned for complete paralysis.  Id.  Under DC 8205, the ratings assigned are dependent upon the relative degree of sensory manifestation or motor loss.  The Board finds that the Veteran's complaints of pain, tingling, and numbness of the face do not evidence incomplete, severe paralysis or complete paralysis as they have not resulted in any functional limitations.  Moreover, the fact that the Veteran's symptoms have not been significant enough for him to seek treatment suggests that they are not severe.  Accordingly, a higher rating under DC 8205 is not warranted.  A separate rating is also not warranted under DC 8205, as this would compensate the Veteran twice for the same manifestations of his cranial nerve impairment, in violation of the rule against pyramiding.  38 C.F.R. § 4.14.

The Board finds that there are no other diagnostic codes applicable to the Veteran's numbness and tingling of the face.  In this regard, the Board notes that neuritis (DC 8305 and DC 8307) and neuralgia (DC 8405 and DC 8407) of the fifth and seventh cranial nerves are rated on the scale provided for injury of the nerve involved, with a maximum rating equal to severe, incomplete paralysis.  See 38 C.F.R. §§ 4.123, 4.124 (2011).  Accordingly, evaluating the Veteran's cranial nerve impairment as neuritis or neuralgia would not result in a higher rating. 

The Board acknowledges the Veteran's contention that his facial numbness and tingling warrant a higher rating.  However, for the reasons discussed earlier in this opinion, the Board gives more weight to the clinical findings set forth in the May 2007 QTC examination report than to the Veteran's lay statements.  As discussed above, the evidence of record shows that the criteria for a rating in excess of 10 percent under DC's 8205 and 8207 have not been met. 

As discussed above, there is no evidence showing that the Veteran is entitled to a rating in excess of 10 percent for tingling and numbness of the face at any point since his initial claim for service connection.  Thus, staged ratings are not appropriate for the relevant time frame.  See Fenderson, 12 Vet. App. at 126. 

As discussed above, the Board finds that the issue of entitlement to TDIU is not before the Board.  See Rice, 22 Vet. App. at 453. 

There is no indication that the Veteran's numbness and tingling of the face presents an exceptional or unusual disability picture such as to render the application of the schedular criteria inadequate.  Rather, for the reasons discussed above, the Board finds that the 10 percent rating assigned under the schedular criteria adequately compensates the Veteran's cranial nerve impairment.  There are no symptoms left unaccounted for in the assignment of a rating under DC 8207.  Thus, the Board finds that referral for extraschedular consideration is not warranted.  See 38 C.F.R. § 3.321(b); Thun, 22 Vet. App. at 114.  

In sum, the Board finds that an additional, separate 10 percent rating is warranted under DC 8205 to reflect the fact that cranial nerve impairment affects both sides of the Veteran's face.  However, the preponderance of the evidence is against assignment of a higher rating.  Consequently, the benefit-of-the-doubt rule does not apply, and entitlement to ratings in excess of 10 percent for numbness and tingling of both sides of the face is denied.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 3.102; 4.3; Gilbert, 1 Vet. App. at 55. 

E. Scars of the Neck

The Veteran contends that he is entitled to an initial compensable rating for scars of the neck, status post right lateral lobe total parotidectomy and left superficial parotidectomy.  For the reasons that follow, the Board finds that an increased rating is not warranted.

At the outset, the Board notes that the applicable rating criteria for skin disorders, found at 38 C.F.R. § 4.118, were amended in August 2002 and again in October 2008.  See 67 Fed. Reg. 49490-99 (July 31, 2002); 73 Fed. Reg. 54708 (September 23, 2008).  The October 2008 revisions are applicable to claims for benefits received by VA on or after October 23, 2008.  Id.  In this case, the Veteran filed his claim in January 2008.  Therefore, only the post-2002 and pre-October 2008 version of the schedular criteria is applicable.

The Veteran's scars have been rated under DC 7805, which provides that scars can also be rated on limitation of function of the affected part.  See 38 C.F.R. § 4.118.  The Veteran has not described, and the evidence does not otherwise show, that the Veteran's scars have affected the functioning of his cheek, jaw, or neck.  Thus, DC 7805 is not applicable.  See Butts v. Brown, 5 Vet. App. 532, 538 (1993); Pernorio v. Derwinski, 2 Vet. App. 625, 629 (1992).  

The Board finds that DC 7800 is the most applicable diagnostic code, as it pertains to disfigurement of the head, face, or neck.  See id.; see also 38 C.F.R. § 4.118.  Under DC 7800, a 10 percent rating is assigned when there is one characteristic of disfigurement (discussed in the following paragraph).  A 30 percent rating is assigned for visible or palpable tissue loss and either gross distortion or asymmetry of one feature or paired set of features (nose, chin, forehead, eyes (including eyelids), ears (auricles), cheeks, lips), or; with two or three characteristics of disfigurement.  A 50 percent rating is assigned for visible or palpable tissue loss and either gross distortion or asymmetry of two features or paired sets of features (nose, chin, forehead, eyes (including eyelids), ears (auricles), cheeks, lips), or; with four or five characteristics of disfigurement.  An 80 percent rating is assigned for visible or palpable tissue loss and either gross distortion or asymmetry of three or more features or paired sets of features (nose, chin, forehead, eyes (including eyelids), ears (auricles), cheeks, lips), or; with six or more characteristics of disfigurement.  Id.

The 8 characteristics of disfigurement for purposes of evaluation under § 4.118 are as follows: a scar 5 or more inches (13 or more cm.) in length; a scar at least one-quarter inch (0.6 cm.) wide at widest part; surface contour of scar elevated or depressed on palpation; scar adherent to underlying tissue; skin hypo-or hyper-pigmented in an area exceeding six square inches (39 sq. cm.); skin texture abnormal (irregular, atrophic, shiny, scaly, etc.) in an area exceeding six square inches (39 sq. cm.); underlying soft tissue missing in an area exceeding six square inches (39 sq. cm.); and skin indurated and inflexible in an area exceeding six square inches (39 sq. cm.).  See id., DC 7800, Note (1). 

The May 2007 VA examination report reflects that a scar was located at the right anterior lateral neck, secondary to the parotidectomy, which was level and measured 3.5 centimeters by .3 centimeters.  There was no tenderness, disfigurement, ulceration, adherence, instability, tissue loss, inflammation, edema, keloid formation, hypopigmentation, hyperpigmentation, or abnormal texture.  The examiner stated that the Veteran's symptoms associated with the scar were numbness and tingling on both sides of the face.  The Board notes that numbness and tingling of the face were separately rated and addressed in the preceding section.  The examiner also noted that the Veteran reported loss of tissue on both sides of the neck.  The Veteran also reported depression from the numbness and tingling and the fact that he would have this condition for the rest of his life.  

The Board finds that an initial compensable rating for the Veteran's scar under DC 7800 is not warranted as the Veteran's scar does not exhibit any of the characteristics of disfigurement and is not characterized by visible or palpable tissue loss and either gross distortion or asymmetry of one feature or paired set of features.  See id.  

The Board has also considered whether a separate rating may be assigned for the Veteran's scars.  Diagnostic Code 7803 provides a 10 percent rating for scars which are superficial or unstable.  See 38 C.F.R. § 4.118.  An unstable scar is one where there is frequent loss of covering of the skin over the scar.  Id., DC 7803, Note 1.  A superficial scar is one not associated with underlying soft tissue damage.  Id., Note 2.  Here, the Veteran has not described frequent loss of covering of the skin over the scar, and there is no evidence suggesting that his scar is unstable.  Thus, DC 7803 does not apply.

Diagnostic Code 7805 provides that scars can also be rated on limitation of function of the affected part.  See 38 C.F.R. § 4.118.  As already noted, the Veteran has not described, and the evidence does not otherwise show, that the Veteran's scars have affected the functioning of his cheek, jaw, or neck.  Thus, DC 7805 is not applicable. 

The Board also notes that the Veteran stated that he suffered from depression as a result of his scar, as well as the tingling and numbness.  However, service connection has not been established for depression and the Board finds that the Veteran does not have the appropriate medical background or expertise to render a competent opinion as to whether he has depression that was caused or aggravated by his residuals of the right lateral lobe total parotidectomy and left superficial parotidectomy.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F. 3d 1372, 1376-77 (Fed. Cir. 2007); Barr v. Nicholson, 21 Vet. App. 303, 309 (2007); Washington v. Nicholson, 19 Vet. App. 362, 368 (2005); Layno v. Brown, 6 Vet. App. 465, 469- 71 (1994).  Thus, a separate rating for depression is not warranted. 

The Board acknowledges the Veteran's contention that his scars of the neck warrant a higher rating.  However, for the reasons discussed earlier in this opinion, the Board gives more weight to the clinical findings set forth in the May 2007 QTC examination report than to the Veteran's lay statements.  

As discussed above, there is no evidence showing that the Veteran is entitled to an initial compensable rating for scars of the neck at any point since his initial claim for service connection.  Thus, staged ratings are not appropriate for the relevant time frame.  See Fenderson, 12 Vet. App. at 126. 

As discussed above, the Board finds that the issue of entitlement to TDIU is not before the Board.  See Rice, 22 Vet. App. at 453. 

There is no indication that the Veteran's scars present an exceptional or unusual disability picture such as to render the application of the schedular criteria inadequate.  Rather, for the reasons discussed above, the Board finds that the schedular criteria adequately address the Veteran's scars.  As discussed above, the Board finds that the Veteran's depression has not been shown by competent evidence to be related to his right neck scar.  Accordingly, the Board finds that referral for extraschedular consideration is not warranted.  See 38 C.F.R. § 3.321(b); Thun, 22 Vet. App. at 114.  

As such, the Board finds that the preponderance of the evidence is against the Veteran's claim.  Consequently, the benefit-of-the-doubt rule does not apply, and entitlement to an initial compensable rating for scars of the neck is denied.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 3.102; 4.3; Gilbert, 1 Vet. App. at 55. 

F. Right Leg Radiculopathy

The Veteran claims entitlement to an initial rating in excess of 10 percent for right leg radiculopathy, which has been associated with his service-connected low back disability.  For the following reasons, the Board finds that the criteria for a rating in excess of 10 percent have not been met.

The Veteran's right leg radiculopathy has been rated under DC 8520 for paralysis of the sciatic nerve.  See 38 C.F.R. § 4.124a.  Under DC 8520, a 10 percent evaluation is assigned for mild incomplete paralysis; a 20 percent evaluation is assigned for moderate incomplete paralysis; a 40 percent evaluation is assigned for moderately severe incomplete paralysis; and a 60 percent evaluation is assigned for severe incomplete paralysis with marked muscular atrophy.  Id.  A maximum 80 percent evaluation requires complete paralysis of the sciatic nerve where the foot dangles and drops, there is no active movement possible of muscles below the knee, and flexion of the knee is weakened or (very rarely) lost.  Id.  

The term "incomplete paralysis," with this and other peripheral nerve injuries, indicates a degree of lost or impaired function substantially less than the type picture for complete paralysis given with each nerve, whether due to varied level of the nerve lesion or to partial regeneration.  38 C.F.R. § 4.124a, Note preceding Diagnostic Codes 8510 to 8530 (2010).  When the involvement is wholly sensory, the rating should be for the mild, or at most, the moderate degree.  Id.  

Neurological conditions are generally evaluated, in pertinent part, in proportion to the impairment of motor and sensory function.  38 C.F.R. § 4.124a.  Consideration is especially given, in relevant part, to whether there is complete or partial loss of use of one or more extremities or disturbances of gait.  Id. 

At the May 2007 QTC examination, the Veteran reported pain travelling down the right leg.  Examination of the right leg revealed a sensory deficit of the right upper anterior thigh and right lateral thigh.  There was also motor weakness of right foot extension of 4/5 and right great toe extension of 4/5.  Further, there was motor weakness of right knee flexion of 4/5 and right plantar flexion of 4/5.  The right lower extremity reflexes revealed knee jerk of 2+ and ankle jerk of 2+.  The examiner found that the mostly likely peripheral nerve involved was the sciatic nerve.  The Veteran's gait was within normal limits.

The Board finds that the Veteran's pain, sensory loss, and weakness of the right leg most nearly approximate the criteria for mild incomplete paralysis under DC 8520.  See id.  In this regard, the Veteran's motor weakness of the leg and foot was found to be only 4/5 in severity.   No atrophy of the muscle was noted.  Moreover, and significantly, the Veteran's gait was within normal limits.  Further, the Veteran has not described any functional limitations in terms of his ability to carry out tasks associated with his right leg radiculopathy and none were found on examination.  The examiner did not state that the Veteran's right leg radiculopathy was significant or severe.  Thus, given the fact that the Veteran walked with a normal gait, and given the absence of actual functional limitations associated with the Veteran's slight weakness, pain, and sensory deficits of the right lower extremity, the Board finds that it is not more than mild in nature.  Therefore, a rating in excess of 10 percent for mild incomplete paralysis of the sciatic nerve associated with right leg radiculopathy is not warranted.  See id.

The Board has considered the application of other potentially relevant diagnostic codes to evaluate the Veteran's neurological impairment associated with right leg radiculopathy.  However, the examiner stated that the nerve involved was most likely the sciatic nerve, which is evaluated under DC 8520.  Moreover, the Board notes that a rating in excess of 10 percent for mild incomplete paralysis is not available under any of the other diagnostic codes applicable to diseases of the peripheral nerves.  Thus, the application of a different diagnostic code pertaining to the Veteran's right leg radiculopathy would not result in a higher rating. 

The Board acknowledges the Veteran's contention that his right leg neuropathy warrants a higher rating.  However, for the reasons discussed earlier in this opinion, the Board gives more weight to the clinical findings set forth in the May 2007 QTC examination report than to the Veteran's lay statements.  As discussed above, the evidence of record shows that the criteria for a rating in excess of 10 percent under DC 8520 have not been met. 

As discussed above, there is no evidence showing that the Veteran is entitled to a rating in excess of 10 percent for right leg radiculopathy at any point since his initial claim for service connection.  Thus, staged ratings are not appropriate for the relevant time frame.  See Fenderson, 12 Vet. App. at 126. 

As discussed above, the Board finds that the issue of entitlement to TDIU is not before the Board.  See Rice, 22 Vet. App. at 453. 

There is no indication that the Veteran's right leg neuropathy presents an exceptional or unusual disability picture such as to render the application of the schedular criteria inadequate.  Rather, the Board finds that the Veteran's sensory deficit, motor weakness, and pain of the right leg are symptoms contemplated by the schedular criteria applicable to diseases of the peripheral nerves, as discussed above.  See 38 C.F.R. § 4.124a.  Accordingly, the Board finds that the schedular criteria adequately compensate the Veteran's peripheral nerve impairment.  Therefore, the Board finds that referral for extraschedular consideration is not warranted.  See 38 C.F.R. § 3.321(b); Thun, 22 Vet. App. at 114.  

Accordingly, the Board finds that the preponderance of the evidence is against the Veteran's claim.  Consequently, the benefit-of-the-doubt rule does not apply, and entitlement to a rating in excess of 10 percent for right leg radiculopathy is denied.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 3.102; 4.3 (2010); Gilbert, 1 Vet. App. at 55. 


ORDER

Entitlement to service connection for a right ankle disability is denied. 

Entitlement to service connection for a skin disorder, to include seborrhoeic dermatitis and eczema, is denied. 

Entitlement to an initial rating of 30 percent, but no higher, prior to November 14, 2008, for a heart disorder is granted, subject to the laws and regulations governing payment of monetary benefits. 

Entitlement to an initial rating in excess of 30 percent as of November 14, 2008, for a heart disorder is denied. 

Entitlement to an initial rating in excess of 20 percent for a low back disability is denied. 

Entitlement to an initial rating in excess of 10 percent for a left shoulder disability is denied. 

Entitlement to a separate rating of 10 percent for numbness and tingling of the face to reflect bilateral involvement is granted, subject to the laws and regulations governing payment of monetary benefits. 

Entitlement to ratings in excess of 10 percent for numbness and tingling of both sides of the face is denied. 

Entitlement to an initial compensable rating for scars of the neck is denied.

Entitlement to an initial rating in excess of 10 percent for right leg radiculopathy associated with low back disability is denied. 


REMAND

The Veteran also claims entitlement to service connection for a disability of the cervical spine.  For the following reasons, the Board finds that further development is warranted to ensure a full record before this claim can be properly adjudicated. 

Under the VCAA, an examination is warranted if there is an indication that a current disability may be related to an in-service disease, injury, or event.  See McLendon, 20 Vet. App. at 83.  In this case, the Veteran argues that symptoms of his cervical spine disability had manifested in active service in the form of radiation to his shoulders, and that Dr. Belzberg, a civilian doctor who treated the Veteran after service for his degenerative disc disease of the cervical spine, had told him that the Veteran's shoulder pain during service was indicative of cervical spine problems.  The Veteran's service treatment records reflect that in April 1985 he complained of chronic neck pain which radiated to the right shoulder with constant numbness and tingling down to the little finger.  An x-ray study was indeterminate (as indicated by the notation of a plus sign on top of a negative sign) as to whether the Veteran had encroachment of the C-4 disc.  

A January 1988 service treatment record reflects that the Veteran reported pain in the left shoulder and left chest region around the shoulder which had been present for the past two years.  X-rays of the cervical spine and left shoulder were considered "unremarkable."  The Veteran was diagnosed with a possible rotator cuff injury of the left shoulder.  In March 1989, the Veteran again was seen for left shoulder pain.  It was noted that this pain was most likely localized in origin and the doctor doubted the presence of cervical radiculopathy.  However, the doctor stated that if a local legion could not be identified, further work-up, including a possible MRI of the cervical spine, would be warranted.  A June 1989 arthroscopy revealed a bucket handle tear of the glenoid labrum tear of the left shoulder.  The service treatment records are negative for an MRI of the cervical spine.

A November 1989 service treatment record reflects that the Veteran reported pain in the neck and left shoulder.  Specifically, he stated that he woke with severe pain in the left lateral neck, shoulder, and shoulder blade a little over two weeks earlier.  The pain radiated from the base of the skull on the left side to the shoulder, lateral arm, lateral forearm, and to the fifth digit.  The Veteran denied paresthesias.  He stated that he had the symptoms most of the time.  He also reported previous occasions in which he woke up with a "crick" in his neck, but the pain on those occasions had lasted only a day.  

A January 1992 EMG study suggested involvement of the left radial nerve distal to the elbow.  

The May 1997 retirement examination is negative for any findings or complaints of cervical spine or neck problems.  However, it is also negative for shoulder problems, and the evidence of record clearly shows that the Veteran has a current left shoulder disability related to his left shoulder problems in service.  Thus, the May 1997 retirement examination does not necessarily rule out the possibility of intermittent neck problems that had their onset in service and became progressively more severe over time. 

After service, an April 2003 private treatment record reflects that the Veteran suffered from ongoing cervical spine pain with left sided radiculopathy.  He was found to have a large C4-5 disc herniation.  An anterior cervical discectomy and fusion of the C-4 and C-5 discs was performed. 

In a December 2005 private treatment record, the Veteran reported ongoing neck pain and upper extremity pain.  A January 2006 private treatment record reflects diagnoses of discogenic pain at discs C5-6, and degenerative disc disease at C6-7.

The Board finds that the foregoing evidence is sufficient to trigger the low threshold for providing a VA examination.  In the first place, the Veteran had multiple complaints of neck pain associated with upper extremity pain both during service and after discharge.  See id.  Moreover, the fact that Veteran's C4-5 disc herniation, as diagnosed and operated on in April 2003, involved the same disc, namely C4, which was suspected to be involved in the Veteran's symptoms in the April 1985 service treatment record, at least suggests that the current pathology of the cervical spine was present during active service.  Although a January 1988 x-ray of the cervical spine was "unremarkable," that same x-ray study was also "unremarkable" with respect to the left shoulder.  Later diagnostic studies showed that the Veteran did have objective pathology of the left shoulder.  Thus, this x-ray study is not necessarily determinative as the presence of a cervical spine problem during active service.  Finally, as noted above, although the May 1997 separation examination and report of medical history do not mention any cervical spine problems, the examination report is similarly negative for shoulder problems.  Service connection for a current left shoulder disability has been established.  Given the intermittent nature of the Veteran's symptoms, it is plausible he did not report them at the time of his retirement.  Thus, the May 1997 retirement examination report does not preclude a finding that the Veteran's current cervical spine disability is related to his complaints of neck and shoulder pain in service.  In sum, the Board finds that there is an indication that the Veteran's current cervical spine disability may be associated with his complaints of neck pain during active service.  See id.

Accordingly, a VA orthopedic examination should be performed to assess the likelihood that the Veteran's current cervical spine disability is related to his in-service complaints of neck and shoulder pain discussed above. 

The agency of original jurisdiction (AOJ) should also take this opportunity to ask the Veteran to identify any relevant outstanding private treatment records pertaining to the cervical spine, and should obtain the Veteran's outstanding VA treatment records pertaining to the cervical spine from September 2009 to the present. 

Accordingly, the case is REMANDED for the following actions:

1. The Veteran should be sent a letter requesting him to identify any relevant outstanding private treatment records pertaining to the cervical spine.  Authorized release forms should be provided.  

If the Veteran properly fills out and returns any authorized release forms, the AOJ should make every reasonable effort to obtain and associate with the claims file the records identified therein. 

2. The Veteran's recent outstanding VA treatment records pertaining to the cervical spine from September 2009 to the present should be obtained and associated with the claims file. 

3. The Veteran should be scheduled for a VA orthopedic examination to assess the nature and likely etiology of his cervical spine disability.  The entire claims file and a copy of this REMAND must be made available to the examiner prior to the examination.  The examiner must note in the examination report that the evidence in the claims file has been reviewed.  The examiner should also review the Board's discussion in the body of this remand for a helpful overview. 

After reviewing the file and examining the Veteran, the examiner should render an opinion as to whether it is at least as likely than not (i.e., to at least a 50:50 degree of probability) that the Veteran's cervical spine disability is a result of active military service, to include the Veteran's in-service complaints of neck and shoulder pain, or whether such a relationship is unlikely (i.e., less than a 50:50 degree of probability).  Whether it is at least as likely as not that the Veteran's cervical spine disability was caused or worsened by his service-connected disabilities (e.g., low back and left shoulder disabilities).

The term "at least as likely as not" does not mean "within the realm of medical possibility."  Rather, it means that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of that conclusion as it is to find against it.  The examiner should provide a complete rationale for any opinion provided.  The AOJ should ensure that an adequate rationale has been provided before returning this case to the Board. 

4. After the above development is completed, and any other development that may be warranted based on any additional information or evidence received, the AOJ should readjudicate the claim on the merits.  If the benefits sought are not granted, the Veteran and his representative should be furnished a supplemental statement of the case (SSOC) and afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

No action is required of the Veteran until further notice.  However, the Board takes this opportunity to advise the Veteran that the conduct of the efforts as directed in this remand, as well as any other development deemed necessary, is needed for a comprehensive and correct adjudication of his claims.  His cooperation in VA's efforts to develop his claim, including reporting for any scheduled VA examination, is both critical and appreciated.  The Veteran is also advised that failure to report for any scheduled examination may result in the denial of a claim.  38 C.F.R. § 3.655 (2011).  

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



______________________________________________
K. PARAKKAL
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


